       Case 1:18-cv-00353-SPB-RAL Document 39 Filed 01/15/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FRED MINOR                                    )
                                              )       Case No. 1:18-cv-00353-SPB-RAL
       Plaintiff                              )
                                              )
vs.                                           )
                                              )
MICHAEL D. OVERMYER, et al.,                  )       RICHARD A. LANZILLO
                                              )       UNITED STATES MAGISTRATE JUDGE
       Defendants                             )
                                              )       ECF No. 37
                                              )

                                             ORDER
       It is hereby ORDERED that Plaintiff’s motion at ECF No. 37 to voluntarily dismiss all

claims against Defendant David Kraynak is GRANTED. Pursuant to Federal Rule of Civil

Procedure 41(a)(2), all claims against Defendant Kraynak are dismissed. The Clerk of the Court is

directed to terminate David Kraynak as a Defendant.



       Entered and ordered this 15th day of January, 2021.




                                                             ________________________
                                                             RICHARD A. LANZILLO
                                                             United States Magistrate Judge
